DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-11, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champie (US 4,807,921) in view of Nett (US 4,730,866).
Regarding Claim 1, Champie discloses a bed cap for a truck including a channel to collect fluid (see Fig. 6), the channel comprising an opening 62 to evacuate the fluid.  Champie does not appear to disclose the use of a channel on the tailgate.  Nett discloses a tonneau cover including four bed caps including one 30’ over the top of the tailgate (see Fig. 5) to support and fasten the tonneau cover to the truck.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use a fourth bed cap of Champie on the tailgate as taught by Nett in order to fully secure the perimeter of the cover to the tailgate as well as to drain water and debris away from the rear of the cover and away from the bed.
Regarding Claim 2, the bed caps of Champie have openings in their longitudinal ends (see Fig. 2).
Regarding Claims 3 and 5, the bed cap of Nett is arranged on top of the tailgate.
Regarding Claim 4 and 7, the end walls of Champie are open, and arranged above the tailgate, they would be open on the driver and passenger sides.
Regarding Claims 8-10, the bed caps of Champie include a seal 65 to engage the cover (see Fig. 6), and the seal is inboard/forward of the channel and parallel to the channel.
Regarding Claims 11 and 19, the seal 65 is located on a ledge 60 (see Fig. 6).
Regarding Claim 15, the channel of Champie is U-shaped.
Regarding Claim 16, the bed cap of Champie includes a support member between it and the surface of the truck (weather seal; see column 4, lines 65-68).
Regarding Claim 17, the combination of Champie and Nett discloses a bed cap comprised of a channel configured to collect fluid and/or debris (Champie; Fig. 6), the channel extends along a longitudinal axis, the bed cap comprises a first end wall at one end of the channel and a second end wall at an opposite end of the channel, wherein one or both of the first end wall and the second end wall comprises an opening for evacuating the fluid and/or debris from within the channel (Champie; Fig. 2), the bed cap is configured to cover a top surface of the tailgate (Nett), and in vehicle position the longitudinal axis extends in a cross-car direction.
Regarding Claim 20, see Champie, Fig. 6.

Allowable Subject Matter
Claims 6, 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612